UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 13, 2010 GLOBE SPECIALTY METALS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 1-34420 20-2055624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) One Penn Plaza, 250 West 34th Street, Suite4125 New York, New York 10119 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (212)798-8122 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On August 19, 2010, Globe Specialty Metals, Inc. (the "Company") announced that, effective Friday, August 13, 2010, Arden Sims assumed new duties in lieu of hisprevious role as Chief Operating Officer of the Company andJeff Bradley, the current Chief Executive Officer of the Company,assumed this role. More information on Mr. Bradley can be found in our Annual Report on Form 10-K. A press release was issued by the Company on August 19, 2010 discussing the above management changes and is attached hereto as Exhibit 99.1 and is incorporated by reference. Item 9.01. Financial Statements and Exhibits (d) Exhibits. The following exhibits are being filed herewith. Exhibit Number Description Press Release dated August 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBE SPECIALTY METALS, INC. Dated:August 19, 2010 By: /s/ Stephen Lebowitz Name: Stephen Lebowitz Title: Chief Legal Officer
